Title: To James Madison from William Wirt, 7 June 1815
From: Wirt, William
To: Madison, James


                    
                        
                            
                                Sir
                            
                            Richmond, June 7. 1815
                        
                        It is understood that the American consulate at Cadiz is vacant by the death of the late incumbent. If a successor have not been, already,

appointed, or selected, I beg leave to recommend to your notice Mr. James Hagarty, a Virginian who was raised at this place, and who now resides at Cadiz. Mr. Hagarty has spent two or three years at Lisbon and Cadiz, and from the reports of the American merchants who have traded to those places is highly qualified by his intimate knowledge of the course of business in that country, by his talents, and the energy and perserverance of his character, to fill the office for which I have named him to very great advantage. From information on which I have the most implicit reliance, I have no doubt that if the office depended on the suffrage of the American traders who have visited either Lisbon or Cadiz since Mr. Hagarty’s residence there, he would be the first object of their choice. I beg you to excuse this liberty and to believe me, as ever, your devoted servant,
                        
                            
                                Wm. Wirt
                            
                        
                    
                    
                        It may not be amiss to add that Mr. Hagarty is a strong supporter of the measures of our administration.
                    
                